Name: 78/807/Euratom, EEC: Council Decision of 19 September 1978 appointing the members of the Economic and Social Committee for the period from 19 September 1978 to 18 September 1982
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-09-29

 Avis juridique important|31978D080778/807/Euratom, EEC: Council Decision of 19 September 1978 appointing the members of the Economic and Social Committee for the period from 19 September 1978 to 18 September 1982 Official Journal L 273 , 29/09/1978 P. 0027 - 0037**** COUNCIL DECISION OF 19 SEPTEMBER 1978 APPOINTING THE MEMBERS OF THE ECONOMIC AND SOCIAL COMMITTEE FOR THE PERIOD FROM 19 SEPTEMBER 1978 TO 18 SEPTEMBER 1982 ( 78/807/EURATOM , EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 193 TO 195 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLES 165 TO 167 THEREOF , HAVING REGARD TO THE CONVENTION ON CERTAIN INSTITUTIONS COMMON TO THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 17 SEPTEMBER 1974 THE COUNCIL APPOINTED THE MEMBERS OF THE ECONOMIC AND SOCIAL COMMITTEE FOR THE PERIOD FROM 17 SEPTEMBER 1974 TO 16 SEPTEMBER 1978 ; HAVING REGARD TO THE LISTS OF CANDIDATES SUBMITTED TO THE COUNCIL BY THE GOVERNMENTS OF THE MEMBER STATES , WHEREAS THE COMPOSITION OF THE COMMITTEE SHOULD ENSURE THE ADEQUATE REPRESENTATION OF THE VARIOUS CATEGORIES OF ECONOMIC AND SOCIAL ACTIVITY , IN PARTICULAR PRODUCERS , FARMERS , CARRIERS , WORKERS , DEALERS , CRAFTSMEN , PROFESSIONAL OCCUPATIONS AND THE GENERAL PUBLIC ; HAVING OBTAINED THE OPINION OF THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE PERSONS LISTED IN ALPHABETICAL ORDER IN THE ANNEX TO THIS DECISION ARE HEREBY APPOINTED MEMBERS OF THE ECONOMIC AND SOCIAL COMMITTEE FOR THE PERIOD FROM 19 SEPTEMBER 1978 TO 18 SEPTEMBER 1982 . DONE AT BRUSSELS , 19 SEPTEMBER 1978 . FOR THE COUNCIL THE PRESIDENT H.-D . GENSCHER**** BILAG - ANHANG - ANNEX - ANNEXE - ALLEGATO - BIJLAGE ALFABETISK LISTE OVER MEDLEMMERNE AF DET NYUDNAEVNTE OEKONOMISKE OG SOCIALE UDVALG ALPHABETISCHES VERZEICHNIS DER MITGLIEDER DES NEUEN WIRTSCHAFTS- UND SOZIALAUSSCHUSSES ALPHABETICAL LIST OF MEMBERS OF THE NEW ECONOMIC AND SOCIAL COMMITTEE LISTE ALPHABETIQUE DES MEMBRES DU NOUVEAU COMITE ECONOMIQUE ET SOCIAL ELENCO ALFABETICO DEI MEMBRI DEL NUOVO COMITATO ECONOMICO E SOCIALE ALFABETISCHE LIJST VAN DE LEDEN VAN HET NIEUWE ECONOMISCH EN SOCIAAL COMITE DIREKTOER , CAND . POLIT . JOHS . AMMUNDSEN DANSK ARBEJDSGIVERFORENINGDANMARK DOTT . ROMOLO ARENA ASSOCIAZIONE SINDACALE INTERSINDITALIA DOTTORESSA FABRIZIA BADUEL GLORIOSO CISLITALIA DOTT . EDUARDO BAGLIANO CONFEDERAZIONE GENERALE INDUSTRIA ITALIANAITALIA MR DAVID BASNETT GENERAL SECRETARY , NATIONAL UNION OF GENERAL AND MUNICIPAL WORKERSUNITED KINGDOM M . LEON BERNAERT PRESIDENT DE LA COMMISSION SOCIALE DE LA FEDERATION DES ENTREPRISES DE BELGIQUEBELGIQUE-BELGIE M . MATHIAS BERNS SECRETAIRE GENERAL DE LA CENTRALE PAYSANNE LUXEMBOURGEOISELUXEMBOURG DR . REINHARD BLASIG HAUPTGESCHAEFTSFUEHRER DER LANDESVEREINIGUNG BADENWUERTTEMBERGISCHER ARBEITGEBERVERBAENDE E.V.DEUTSCHLAND SIG . ALDO BONACCINI CGILITALIA M . RENE BONETY EXPERT DU SERVICE ECONOMIQUE DE LA CFDTFRANCE M . JEAN BORNARD SECRETAIRE GENERAL DE LA CFTCFRANCE MR . C . A . BOS LECTOR VRIJE UNIVERSITEIT TE AMSTERDAMNEDERLAND M . PIERRE BOULNOIS VICE-PRESIDENT DU CNJA , RESPONSABLE DE LA COMMISSION INTERNATIONALEFRANCE KONTORCHEF , CAND . POLIT . FINN BREITENSTEIN INDUSTRIRAADETDANMARK MR . R . W . BUCKTON GENERAL SECRETARY , ASSOCIATED SOCIETY OF LOCOMOTIVE ENGINEERS AND FIREMENUNITED KINGDOM DRS . P . BUKMAN ALGEMEEN SEKRETARIS NEDERLANDSE CHRISTELIJKE BOEREN- EN TUINDERSBONDNEDERLAND M . ROGER BURNEL PRESIDENT DE L ' UNION NATIONALE DES ASSOCIATIONS FAMILIALESFRANCE MR R . C . BUTLER NATIONAL FARMERS UNIONUNITED KINGDOM M . GERARD DE CAFFARELLI MEMBRE DU CONSEIL D ' ADMINISTRATION DE LA FNSEAFRANCE DOTT . FILIPPO CAGETTI CONFCOMMERCIOITALIA DR . HELMUTH CAMMANN HAUPTGESCHAEFTSFUEHRER DES BUNDESVERBANDES DEUTSCHER BANKENDEUTSCHLAND DR . J . PH . M . VAN CAMPEN OUD-DIREKTEUR HANDELSVERENIGING VIHAMIJ ; VOORZITTER BESTUUR UNIVERSITAIR ZIEKENHUIS VAN NIJMEGENNEDERLAND DOTT . UMBERTO EMO CAPODILISTA CONFEDERAZIONE ITALIANA CONSORZI AGRARI ITALIA MR J . F . CARROLL ASSISTANT GENERAL PRESIDENT IRISH TRANSPORT AND GENERAL WORKERS ' UNIONIRELAND ING . UMBERTO CECONI ASAPITALIA M . YVES CHABROL PRESIDENT D ' HONNEUR DE LA FEDERATION DES SYNDICATS PHARMACEUTIQUES DE FRANCEFRANCE M . YVAN CHARPENTIE PRESIDENT DE LA CGCFRANCE MRS MARY CLARKE LECTURER , BELFAST UNIVERSITYUNITED KINGDOM M . JEAN-CLAUDE CLAVEL DIRECTEUR ADJOINT DES AFFAIRES ECONOMIQUES DE L ' APCAFRANCE M . JACQUES DU CLOSEL DELEGUE GENERAL DE LA FEDERATION NATIONALE DES ENTREPRISES A COMMERCES MULTIPLESFRANCE M . JEAN COUTURE CONSEILLER DU PRESIDENT DE LA SOCIETE GENERALEFRANCE HERR DIETMAR CREMER REFERENT IN DER ABTEILUNG WIRTSCHAFTSPOLITIK BEIM BUNDESVORSTAND DES DEUTSCHEN GEWERKSCHAFTSBUNDESDEUTSCHLAND M . GEORGES CROESE MEMBRE DE LA COMMISSION EXECUTIVE DE LA CGTFRANCE MR HENRY J . CURLIS IRISH REPRESENTATIVE , NATIONAL UNION OF GENERAL AND MUNICIPAL WORKERSIRELAND MR G . PRYS DAVIES SOLICITOR , FORMER CHAIRMAN , WELSH HOSPITALS BOARDUNITED KINGDOM DE HEER CLEMENT DE BIEVRE DIRECTEUR VAN DE ECONOMISCHE AFDELING VAN HET VERBOND VAN BELGISCHE ONDERNEMINGENBELGIQUE-BELGIE M . JACQUES DE BRUYN CONSEILLER GENERAL DE L ' ASSOCIATION BELGE DES BANQUESBELGIQUE-BELGIE DE HEER GEORGES DEBUNNE ALGEMEEN SECRETARIS VAN HET ALGEMEEN BELGISCH VAKVERBONDBELGIQUE-BELGIE MR B . R . V . Z . DE FERRANTI DEPUTY CHAIRMAN , FERRANTI LTDUNITED KINGDOM M . MICHEL DE GRAVE ATTACHE AU SERVICE D ' ETUDES DE LA CONFEDERATION DES SYNDICATS CHRETIENS DE BELGIQUEBELGIQUE-BELGIE M . ALFRED DELOURME SECRETAIRE GENERAL ADJOINT DE LA FEDERATION GENERALE DU TRAVAIL DE BELGIQUEBELGIQUE-BELGIE DE HEER VICTOR DE RIDDER VOORZITTER VAN DE HOGE RAAD VOOR DE STATISTIEK . GEWOON HOOGLERAAR AAN DE RIJKSUNIVERSITEIT TE GENTBELGIQUE-BELGIE DE HEER ANDRE DE TAVERNIER HOOFD VAN DE ECONOMISCHE EN SOCIOLOGISCHE STUDIEDIENST VAN DE BELGISCHE BOERENBONDBELGIQUE-BELGIE PROF . DR . KLAUS BENEDICT VON DER DECKEN KERNFORSCHUNGSANLAGE JUELICHDEUTSCHLAND SIG . MARIO DIDO CGILITALIA MR R . L . DOBLE SOLICITOR ; FORMER CHIEF EXECUTIVE AND TOWN CLERK TO THE LONDON BOROUGH OF GREENWICHUNITED KINGDOM SIG . FRANCESCO DRAGO VIA CONSTANTINO MAES 68 , ROMAITALIA FRAU URSULA ENGELEN-KEFER REFERENTIN IN DER ABTEILUNG SOZIALPOLITIK BEIM BUNDESVORSTAND DES DEUTSCHEN GEWERKSCHAFTSBUNDESDEUTSCHLAND DRS . T . ETTY BELEIDSMEDEWERKER INTERNATIONALE ZAKEN FNV NEDERLAND M . CLAUDE EVAIN DELEGUE DU PRESIDENT DU CNPF POUR LES RELATIONS INTERNATIONALESFRANCE SIG . BRUNO FASSINA CISLITALIA HERR HERMANN FREDERSDORF STELLVERTRETENDER BUNDESVORSITZENDER DES DEUTSCHEN BEAMTENBUNDESDEUTSCHLAND HERR KARL-HEINZ FRIEDRICHS ABTEILUNGSLEITER BEIM VORSTAND DER INDUSTRIEGEWERKSCHAFT METALLDEUTSCHLAND MR J . GALLACHER COOPERATIVE UNION AND INTERNATIONAL COOPERATIVE ALLIANCEUNITED KINGDOM DOTT . MANLIO GERMOZZI CONFARTIGIANATOITALIA M . LEO GINGEMBRE PRESIDENT DE LA CGPMEFRANCE M . MARCEL GLESENER SECRETAIRE GENERAL DE LA CONFEDERATION LUXEMBOURGEOISE DES SYNDICATS CHRETIENSLUXEMBOURG DRS . L . GORIS MEDEWERKER BIJ DE RAAD VOOR HET MIDDEN- EN KLEINBEDRIJFNEDERLAND MR J . GORMLEY , O.B.E . PRESIDENT , NATIONAL UNION OF MINEWORKERSUNITED KINGDOM NAESTFORMAND , CAND . POLIT . KAREN GREDAL FORBRUGERRAADETDANMARK DRS . J . M . V . VAN GREUNSVEN SECRETARIS NEDERLANDS KATHOLIEK VAKVERBONDNEDERLAND M . FRANCOIS GUILLAUME SECRETAIRE GENERAL DE LA FNSEAFRANCE MR S . G . HALL MANAGING DIRECTOR , KILCO CHEMICALS LTD ; CHAIRMAN , FISHERY HARBOUR AUTHORITY AND MEMBER OF FISHERIES CONSERVANCY BOARD , N . IRELANDUNITED KINGDOM M . PAUL HATRY ADMINISTRATEUR-DELEGUE DE LA FEDERATION PETROLIERE BELGEBELGIQUE-BELGIE M . CARLO HEMMER DIRECTEUR HONORAIRE DE LA CHAMBRE DE COMMERCELUXEMBOURG DR . WERNER HENNIG RECHTSANWALT MIN . DIR . A.D . IN DER HAUPTVERWALTUNG DER DEUTSCHEN BUNDESBAHNDEUTSCHLAND FRAU DR . MED . HEDDA HEUSER PRAESIDENTIN DES DEUTSCHEN AERZTINNENBUNDESDEUTSCHLAND DRS . G.H.E . HILKENS ECONOMISCH STAFMEDEWERKER NEDERLANDSE GEZINSRAAD EN BESTUURSLID CONSUMENTEN CONTACT ORGAANNEDERLAND DR . WOLFGANG HIPP STELLVERTRETENDER HAUPTGESCHAEFTSFUEHRER A.D . DES DEUTSCHEN INDUSTRIE- UND HANDELSTAGESDEUTSCHLAND HERR KARL-HEINZ HOFFMANN STELLVERTRETENDER VORSITZENDER DER GEWERKSCHAFT OFFENTLICHE DIENSTE , TRANSPORT UND VERKEHRDEUTSCHLAND DE HEER JOZEF HOUTHUYS VOORZITTER VAN HET ALGEMEEN CHRISTELIJK VAKVERBOND VAN BELGIEBELGIQUE-BELGIE MR . J . A . HUBREGTSE SECRETARIS AGRARISCH EN VOEDINGSBEDRIJFSBOND NVVNEDERLAND AFDELINGSCHEF ERIK HOVGAARD JAKOBSEN LANDBRUGSRAADETDANMARK DIPL . KFM . JOHANNES M . JASCHICK GESCHAEFTSFUEHRENDES PRAESIDIALMITGLIED DER ARBEITSGEMEINSCHAFT DER VERBRAUCHER ( AGV)DEUTSCHLAND MR T . JENKINS INTERNATIONAL DEPARMENT , TRADES UNION CONGRESSUNITED KINGDOM MR . SJOUKE JONKER ONDERDIRECTEUR NATIONALE NEDERLANDEN ; VOORZITTER CONTACTORGAAN NEDERLANDS VERVOEROVERLEGNEDERLAND MR . WILLEM JONKER OUD-DIRECTEUR VERVOERSONDERNEMINGNEDERLAND MR JOHN KENNA DIRECTOR OF TRANSPORT AND FOREIGN TRADE , CONFEDERATION OF IRISH INDUSTRYIRELAND DOTT . ENRICO KIRSCHEN UILITALIA DR . HEINRICH KOLBENSCHLAG GENERALSEKRETAER A.D . DES ZENTRALVERBANDES DES DEUTSCHEN HANDWERKSDEUTSCHLAND MR PATRICK LANE PRESIDENT , IRISH FARMERS ASSOCIATIONIRELAND M . ANDRE LAUR VICE-PRESIDENT DE LA MUTUALITE AGRICOLE DE L ' AVEYRONFRANCE M . ANTOINE LAVAL SECRETAIRE CONFEDERAL DE LA CGT - FOFRANCE MR F . S . LAW PART-TIME MEMBER OF THE NATIONAL FREIGHT CORPORATIONUNITED KINGDOM MR ANTHONY LEDDY PRESIDENT , IRISH CREAMERY MILK SUPPLIERS ' ASSOCIATIONIRELAND MR HERBERT LOEBL , O.B.E . CHAIRMAN , GLASS CERAMICS LTDUNITED KINGDOM MR P . J . LOUGHREY CONSULTANT , BATCHELORS FOODS LTDIRELAND MR J . MACGOUGAN GENERAL SECRETARY , NATIONAL UNION OF TAILORS AND GARMENT WORKERSUNITED KINGDOM SIG . VITTORINO MARAVIGLIA CISLITALIA DE HEER ALFONS MARGOT ALGEMEEN SECRETARIS VAN HET NATIONAAL CHRISTELIJK MIDDENSTANDVERBOND ; ONDER-VOORZITTER VAN DE HOGE RAAD VOOR DE MIDDENSTANDBELGIQUE-BELGIE M . JEAN MARVIER PRESIDENT DE LA BRANCHE ARTISANALE DE LA CSNCRA ; VICE-PRESIDENT DE LA CONFEDERATION NATIONALE DE L ' ARTISANAT ET DES METIERSFRANCE DOTT . ALBERTO MASPRONE CONFEDERAZIONE GENERALE INDUSTRIA ITALIANAITALIA M . CHARLES MASSABIEAUX COLLABORATEUR DU DEPARTEMENT INTERNATIONAL DU BUREAU CONFEDERAL CGTFRANCE MR W . G . N . MILLER , O.B.E . DIRECTOR , SAVE AND PROSPER GROUP LTDUNITED KINGDOM MR ERNEST MILLS MEMBER , BRITISH GAS CORPORATIONUNITED KINGDOM MR J . MILNE GENERAL SECRETARY , SCOTTISH TRADES UNION CONGRESSUNITED KINGDOM DOTT . PIETRO MORSELLI CONFEDERAZIONE COOPERATIVE ITALIANE ITALIA HERR GERD MUHR STELLVERTRETENDER VORSITZENDER DES DEUTSCHEN GEWERKSCHAFTSBUNDESDEUTSCHLAND MR PATRICK MURPHY FEDERATION OF RURAL WORKERSIRELAND THE RT . HON . L . MURRAY , P.C ., O.B.E . GENERAL SECRETARY , TRADES UNION CONGRESSUNITED KINGDOM PROF . DR . LOTHAR NEUMANN MITGLIED DES PRAESIDIUMS DER ARBEITSGEMEINSCHAFT DER VERBRAUCHER ( AGV)DEUTSCHLAND OEKONOMISK MEDARBEJDER PREBEN NIELSEN LANDSORGANISATIONEN I DANMARKDANMARK OMSORGSKONSULENT , FRU MARICHEN NIELSEN CARIT ETLARSVEJ 50 , DK-8230 AABYHOEJ - AARHUSDANMARK DR . HERBERT NIERHAUS VORSTANDSMITGLIED DER DEUTSCHEN ANGESTELLTENGEWERKSCHAFTDEUTSCHLAND ON . RENATO OGNIBENE CONFEDERAZIONE ITALIANA COLTIVATORIITALIA DOTT . GUIDO PAGGI CONFAGRICOLTURAITALIA MRS MARIE PATTERSON NATIONAL OFFICER , TRANSPORT AND GENERAL WORKERS UNIONUNITED KINGDOM MR A . J . PEARSON DIRECTOR , SMITH EN PEARSON LTDIRELAND HERR ALOIS PFEIFFER MITGLIED DES GESCHAEFTSFUEHRENDEN VORSTANDES DES DEUTSCHEN GEWERKSCHAFTSBUNDESDEUTSCHLAND DOTT . VINCENZO PIGA VIA DELLA BALDUINA 73 , ROMAITALIA M . JEAN DE PRECIGOUT PRESIDENT DU COMITE STATUTAIRE DU CNPF ; PRESIDENT D ' HONNEUR DE L ' UNION DES INDUSTRIES TEXTILESFRANCE MR . B . PRONK STAFMEDEWERKER INTERNATIONALE ZAKEN CNV NEDERLAND PROF . GIULIO QUERINI VIA FIRENZE 48 , ROMAITALIA DOTT . GIOVANNI RAINERO CONFEDERAZIONE NAZIONALE COLDIRETTIITALIA M . ROGER RAMAEKERS PRESIDENT DU CONSEIL DE LA CONSOMMATION ; SECRETAIRE GENERAL DE LA FEDERATION BELGE DES COOPERATIVESBELGIQUE-BELGIE CAND . POLIT . POUL NYRUP RASMUSSEN OEKONOMISK RAADGIVER , LANDSORGANISATIONEN I DANMARKDANMARK M . EDMOND RENAUD PRESIDENT D ' HONNEUR DE LA FEDERATION NATIONALE DES TRANSPORTS ROUTIERS ( FNTR)FRANCE DRS . P.J.G.M . VAN RENS WETENSCHAPPELIJK MEDEWERKER , NEDERLANDS KATHOLIEK VAKVERBONDNEDERLAND MISS EIRLYS ROBERTS , O.B.E . FORMERLY DEPUTY DIRECTOR , CONSUMERS ASSOCIATIONUNITED KINGDOM M . RAYMOND ROLLINGER DIRECTEUR DE LA CHAMBRE DES METIERSLUXEMBOURG DOTT . ALDO ROMOLI CONFEDERAZIONE GENERALE INDUSTRIA ITALIANAITALIA MR T . ROSEINGRAVE NATIONAL DIRECTOR , MUINTIR NA TIREIRELAND M . JEAN ROUZIER SECRETAIRE CONFEDERAL DE LA CGT-FOFRANCE DOTT . UMBERTO SCALIA CGILITALIA M . JEANNOT SCHNEIDER VICE-PRESIDENT DE LA CONFEDERATION GENERALE DU TRAVAILLUXEMBOURG DR . RUDOLF SCHNIEDERS GENERALSEKRETAER DES DEUTSCHEN BAUERNVERBANDESDEUTSCHLAND HERR FRITZ SEYDAACK BUNDESVERBAND DES DEUTSCHEN GROSS- UND AUSSENHANDELS E.V.DEUTSCHLAND DR . A . E . SLOMAN VICE-CHANCELLOR , UNIVERSITY OF ESSEXUNITED KINGDOM FORRETNINGSFOERER , MEDLEM AF FTFS FORRETNINGSUDVALG , KNUD MOLS SOERENSEN DANSK STYRMANDSFORENINGDANMARK M . ANDRE SOULAT SECRETAIRE CONFEDERAL DE LA CFDTFRANCE DR . HANS-WERNER STARATZKE GESCHAEFTSFUEHRENDES PRAESIDIALMITGLIED DES GESAMTVERBANDES DER TEXTILINDUSTRIEDEUTSCHLAND KONSULEN , CAND . POLIT . K . STORM HANSEN GROSSERER SOCIETETETDANMARK FRAU KAETE STROBEL BUNDESMINISTER A.D.DEUTSCHLAND M . ROGER THEISEN ANCIEN PRESIDENT DE LA FEDERATION DES EMPLOYES PRIVESLUXEMBOURG SIG . RAFFAELE VANNI UILITALIA M . GABRIEL VENTEJOL PRESIDENT DU CONSEIL ECONOMIQUE ET SOCIALFRANCE M . ROLAND WAGNER PRESIDENT DE LA CHAMBRE DE COMMERCE DE STRASBOURGFRANCE FRAU MARIA WEBER STELLVERTRETENDE VORSITZENDE DES DEUTSCHEN GEWERKSCHAFTSBUNDESDEUTSCHLAND DR . HANS JUERGEN WICK GENERALSEKRETAER DES DEUTSCHEN RAIFFEISENVERBANDES E.V.DEUTSCHLAND MR D . WILLIAMS , C.V.O . FORMERLY DEPUTY SECRETARY , MINISTRY OF OVERSEAS DEVELOPMENTUNITED KINGDOM MR M . J . F . WYLLIE , M.B.E . DIRECTOR , ANGLO-AMERICAN ASPHALT LTDUNITED KINGDOM MR MAURICE ZINKIN UNILEVER LTDUNITED KINGDOM AVV . GIANCARLO ZOLLI VIA FRA ' BARTOLOMEO 48 , FIRENZEITALIA DR . HEINZ ZUENKLER GESCHAEFTSFUEHRER DER REEDEREI UND SPEDITION " BRAUNKOHLE " DEUTSCHLAND